DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal conference held for the appeal Brief filed on 2/17/22, PROSECUTION IS HEREBY REOPENED. See the non-final rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DAVID J BLANCHARD/            Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                            

	In the non-final rejection dated 12/9/21, claim 21 which is dependent on claim 19, was not addressed. US 2016/0279048(‘048) which was cited for claim 19 also teaches the limitation of claim 21 drawn to elected species under amphoteric surfactant. The rejection is modified. Therefore, examiner will not address applicants’ arguments with respect to claim 19.

Status of claims
Claims 1-3, 6-12, 13-19 and 21-26 are pending in the application.
 Claims 4-5 and 20 are cancelled. 
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/27/19.
Claims 12, 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/27/19.
Claims 1-3, 6-11, 13-16, 18-19, 21 and 23-26 are examined in the application and the generic claims are examined to the extent that it reads on “ inulin” drawn to “polysaccharide” ;  “polyacrylamide “ drawn to polymer under anionic polymer”; “ dimethicone(and) dimethiconol  under “ silicone” ; “sodium cocoamphoacetate “ drawn to “amphoteric surfactant” and “ PEG-40 hydrogenated castor oil “ drawn to “ non-ionic surfactant”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim  15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation "the anionic polymer".  There is insufficient antecedent basis for this limitation since claim 15 which depends mon claim 14 recites “at least one polymer”.  Amendment of  “the anionic polymer” to “the at least one polymer” is suggested to overcome the above rejection.
The following rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-9, 11, 13-14 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of U. S. Patent 7,928,087 (‘087) and SILSOFT CLX-E  Momentive marketing bulletin (bulletin) and US 2014/0349902 (‘902) and US 2016/0279048(‘048) and US 2007/0248558 (‘558).
Patent ‘087 teaches cosmetic compositions containing fructans and cationic polymers and this combination imparts soft feel to the hair, leave no residue, and teaches claimed inulin at col. 1, ll. 62-68 and col.2, line 9 and the amount is 0.01-20 % (col.2, ll. 29-30). There is overlap with the amount claimed in claim 2, which is 0.2- 10%. All the examples teaches inulin and example 4 teaches inulin and fatty compound which is isopropyl myristate 2% (claim 9) and examples 2 and 6 teach avocado oil 2.5 % and 8% (claim 9 for fatty compound). The amount taught in examples for fatty compound is within the amount claimed which is 0.1-10%. Example 4 teaches water, this is 88.9%, and this meets water of claim 1 and at least 70% of claim 8. Patent teaches at col.10, ll. 35-40 that mixtures of silicones can be used and this is mixture of cyclomethicone and dimethiconol and the amount of silicones is 0.0001-20% (col. 13, ll. 26-29). This meets the limitation of claim 1 regarding silicones. Patent at col.14, line 9 teaches non-ionic surfactants and at the same column line 39 teaches amphoteric surfactant.   Patent ‘087 at col.18, ll. 4-7 teaches adding additive which is thickener.
The difference between patent ‘087 and instant application is patent ‘087 does not teach claimed film-forming amino silicone polymer and the species drawn to claimed silicone, amphoteric surfactant , non-ionic surfactant and species drawn to at least one polymer, which is “polyacrylamide”.
Bulletin teaches claimed film forming amino silicone polymer which is Polysilicone-29 (claims 1-2) and this also has dipropylene glycol (polyols, claims 7-8 ) and this is called SILSOFT CLX-E. The bulletin teaches on page 1:

    PNG
    media_image1.png
    646
    714
    media_image1.png
    Greyscale


Bulletin teaches under examples Polysilicone-29 amount and this is 6 %, 1% and 5% and this is within the amount claimed which is 0.5-20% of claim 3.
 US ‘902 teaches aqueous hair and skin cleansing compositions and teaches at ¶ [0048] thickener and describes polyacrylamide and teaches at ¶ [0047] amount which is 0.1-10 % ( claims 11, 13-14) . See claim 4 for polyacrylamide of US ‘902. See claim 14 of US ‘902 for hair care compositions.
US ‘048 teaches hair care compositions and teaches at ¶ [0051] conditioning agent and teaches at ¶ [0058] suitable pre formed silicone emulsions and these are emulsions of dimethicone/dimethiconol and the amount is at  ¶ [0066] which is 0.05-15 % (claims 1, 9 and 16) and teaches at ¶ [0075] amphoteric surfactant and describes sodium cocoamphoacetate and at ¶ [0076] describes the amount which is 0.5-8% (claims 1 and 13).
US ‘558 teaches hair styling compositions (claimed hair care) and teaches under abstract and claim 1 water which is 20-60% (claim 6) and under claim 1 claims emulsifier and under claim 10 claims PEG-40 hydrogenated castor oil species under non-ionic surfactant (claim 1). 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of patent ‘087 comprising cationic polymer and inulin by adding Polysilicone -29 taught by bulletin and add the thickener which is polyacrylamide taught by US ‘902 and specific silicone, which is dimethicone and dimethiconol and specific amphoteric surfactant taught by US ‘048 and specific non-ionic surfactant taught by US ‘558 since patent ‘087 teaches adding thickener (claimed in the instant application as anionic polymer), silicones, amphoteric surfactant, non-ionic surfactant with the reasonable expectation of success that the modified compositions provide soft feel to the hair and leave no residue on the hair but also provide various benefits taught by bulletin for having film forming amino silicone polymer in the compositions. This is a prima facie case of obviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U. S. Patent 7,928,087 (‘087) and SILSOFT CLX-E  Momentive marketing bulletin (bulletin) and US 2014/0349902 (‘902) and US 2016/0279048(‘048) and US 2007/0248558 (‘558)  as applied to claims 1-3, 6-9, 11, 13-14, and 15-16 and further in view of  translated text of JP 2013-63959 (‘959).
The references cited above do not teach the specific emulsifier, which is octyldodecanol and octyldodecyl xyloside.
However, JP ‘959 teaches hair cosmetic ( claimed hair care ) and teaches the emulsifier which has components octyldodecanol and  octyldodecyl xyloside and  polyethylene glycol dipolyhydroxystearate that provides excellent in stability ( page 1).
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of patent ‘087 comprising cationic polymer and inulin by adding Polysilicone -29 taught by bulletin and add the thickener which is polyacrylamide taught by US ‘902 and specific silicone, which is dimethicone and dimethiconol and specific amphoteric surfactant taught by US ‘048 and specific non-ionic surfactant taught by US ‘558 since patent ‘087 teaches adding thickener (claimed in the instant application as anionic polymer), silicones, amphoteric surfactant, non-ionic surfactant and add the specific emulsifier, which is a combination of octyldodecanol and  octyldodecyl xyloside and  polyethylene glycol dipolyhydroxystearate taught by JP with the reasonable expectation of success that the modified compositions provide soft feel to the hair and leave no residue on the hair but also provide various benefits taught by bulletin for having film forming amino silicone polymer in the compositions and the emulsifier which is octyldodecanol and octyldodecyl xyloside provides excellent stability  taught by JP, which is beneficial to the consumer. This is a prima facie case of obviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U. S. Patent 7,928,087 (‘087) and SILSOFT CLX-E  Momentive marketing bulletin (bulletin) and US 2014/0349902 (‘902) and US 2016/0279048 (‘048) and US 2007/0248558 (‘558)  as applied to claims 1-3, 6-9, 11, 13-14 and 15-16  above, and further in view of   U. S. Patent 5,827,510 (‘510). 
 US ‘902 teaches the polyacrylamide. Bulletin teaches polyol but not the amount of polyol. Patent ‘510 teaches hair growth preparation that has water , oil (claimed fatty compound ) and water-soluble solvent which is polyol (glycerin ) and the amount is 50-90 %. This meets the limitation of “ at least 40% “ since the upper limit can be anywhere above 40%. 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of patent ‘087 comprising cationic polymer and inulin by adding Polysilicone -29 taught by bulletin and add the thickener which is polyacrylamide taught by US ‘902 and specific silicone, which is dimethicone and dimethiconol and specific amphoteric surfactant taught by US ‘048 and specific non-ionic surfactant taught by US ‘558 since patent ‘087 teaches adding thickener (claimed in the instant application as anionic polymer), silicones, amphoteric surfactant, non-ionic surfactant and  add polyol which is glycerin along with castor oil taught by patent ‘510 with the reasonable expectation of success that the modified compositions provide soft feel to the hair and leave no residue on the hair but also provide various benefits taught by bulletin for having film forming amino silicone polymer in the compositions and the combination of water, castor oil and glycerin in the amount greater than 40% provides  shine, lubricates the hair shaft and  moisturizes and softens the hair which are beneficial to the consumer. This is a prima facie case of obviousness.
Applicants address all the above three 103 rejection together and examiner will address the same.
Response to Arguments
Applicant's arguments filed 2/17/22 have been fully considered but they are not persuasive. 
Applicants argument regarding the reference is at page 5, second paragraph.
On page of the Brief applicants argue:
“The Appellant notes regarding Allef (US ‘902) that polyacrylamide is but one of more than thirty thickeners listed by Allef (US ‘902)in an exhaustive list of possible thickeners in paragraph [0048] thereof. Allef (US ‘902) does not include any discussion or characterization of the many thickeners disclosed in that list. And importantly, what Allef(US ‘902) does teach is that polysaccharides are the preferred thickeners, not polyacrylamide. Given that Fack (Patent ‘087) already discloses compositions that include the polysaccharide inulin, the Appellant respectfully submits that a person having ordinary skill in the art would have no reason to modify a composition of Fack (Patent ‘087) by selecting as an additional thickener a non-preferred thickener which is merely disclosed in an exhaustive laundry list in Allef (US ‘902).
On page 12 of the Office Action, the Examiner responds that the many thickeners listed in paragraph [0048] of Allef (US ‘902) do not constitute a laundry list because these thickeners are claimed under claim 4 of Allef (US ‘902). This argument has no merit. The mere fact that a laundry list from the specification is dropped into a dependent claim makes it no less a laundry list, and the Examiner has not responded to the substance of the Appellant’s argument, which is that a person having ordinary skill in the art would have no reason to modify Fack (Patent ‘087) away from a thickener described by Allef (US ‘902)as preferred to a non-preferred thickener from Allef (US ‘902) merely because the non-preferred thickener is disclosed in a laundry list. Fack (Patent ‘087) already includes a polysaccharide, and there is no reasonable motivation to trade it out for a thickener which is considered by Allef (US ‘902) to be inferior “.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue about US '902  and U. S. Patent 7,928,087 (087) only , when the rejection is based upon the combination of U. S. Patent 7,928,087 (087) and SILSOFT CLX-E Momentive marketing bulletin (bulletin) and US 2014/0349902 (902) and US
2016/0279048('048) and US 2007/0248558 (558). 
In response to applicant’s argument that Patent ‘087 already includes a polysaccharide, and there is no reasonable motivation to trade it out for a thickener which is considered by US ‘902 to be inferior, US ‘902 nowhere states that claimed polyacrylamide is an inferior thickener. US ‘902 does not teach a laundry list of thickeners. See ¶ [0048] below of US ‘902.

    PNG
    media_image2.png
    361
    444
    media_image2.png
    Greyscale

The above paragraph teaches thickeners and this includes claimed polyacrylamide thickeners and the same polyacrylamide thickeners are claimed in claim 4 of US ‘902. The above paragraph does not teach that claimed polyacrylamide thickener is inferior. 

    PNG
    media_image3.png
    192
    536
    media_image3.png
    Greyscale

The thickeners which are claimed in US ‘902 and it is not a laundry list.
Patent ‘087 at col.18, ll. 4-12 teaches:

    PNG
    media_image4.png
    168
    515
    media_image4.png
    Greyscale

Thus patent ‘087 teaches adding additional thickeners as additives and these are conventionally used in cosmetic field taught by patent ‘087. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U. S. Patent 7,928,087 (‘087) and SILSOFT CLX-E  Momentive marketing bulletin (bulletin) and US 2014/0349902 (‘902) and US 2016/0279048 (‘048) and US 2007/0248558 (‘558)  as applied to claims 1-3, 6-9, 11, 13-14 and 15-16 above and further in view of  US 2014/0341831 (‘831).
  US ‘902 teaches aqueous hair and skin cleansing compositions and teaches at ¶ [0048] thickener and describes polyacrylamide but not polyacrylamide  and further including C13-14 isoparaffin, and laureth-7.
However,  US ‘831 teaches hair thickened compositions and teaches at ¶ [0029] rheology modifiers and this includes  Sepigel 305 under example 1 exemplifies Sepigel 305 and describes , which is a combination of polyacrylamide, C13-14 isoparaffin, and laureth-7.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of patent ‘087 comprising cationic polymer and inulin by adding Polysilicone -29 taught by bulletin and add  specific silicone, which is dimethicone and dimethiconol taught by US ‘902  and substitute  the thickener which is polyacrylamide taught by US ‘902 with thickener of US ‘831 which is a combination of  polyacrylamide and  C13-14 isoparaffin, and laureth-7 and specific amphoteric surfactant taught by US ‘048 and specific non-ionic surfactant taught by US ‘558 since patent ‘087 teaches adding thickener (claimed in the instant application as polymer), silicones, amphoteric surfactant, non-ionic surfactant with the reasonable expectation of success that the modified compositions provide soft feel to the hair and leave no residue on the hair but also provide various benefits taught by bulletin for having film forming amino silicone polymer in the compositions which is beneficial to the consumer. This is a prima facie case of obviousness.
Response to Arguments
Applicant's arguments filed 2/17/22 have been fully considered but they are not persuasive. 
Applicants argue:
“The Examiner’s rejection is based on nothing more than arbitrary cherry-picking of an ingredient from Mahmud (US ‘831), which is only disclosed by Mahmud (US ‘831)  as being one of twenty-eight different rheology modifiers that can increase the substantivity of the composition. Mahmud (US ‘831)at paragraphs [0027 ]-[0029]. Mahmud (US ‘831) provides no explanation of the particular use of any of these twenty-eight rheology modifiers and does not discuss what importance these compounds have other than generically increasing substantivity of the composition”.
 In response to the above argument, patent ‘087 at col.18, ll. 4-12 teaches:

    PNG
    media_image4.png
    168
    515
    media_image4.png
    Greyscale

Thus patent ‘087 teaches adding additional thickeners as additives and these are conventionally used in cosmetic field taught by patent ‘087 and  rheology modifiers taught by US’831  are often referred as thickeners  and US ‘831  provides  the motivation to select any  twenty-eight rheology modifiers for  increasing substantivity of the composition.
Claim  24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U. S. Patent 7,928,087 (‘087) and  SILSOFT CLX-E  Momentive marketing bulletin (bulletin) and US 2014/0349902 (‘902) and US 2016/0279048 (‘048) and US 2007/0248558 (‘558) as applied to claims 1-3, 6-9, 11, 13-14 and 15-16 above, and further in view of U. S. Patent 7,481,845 (‘845) .
Patent ‘087 teaches cosmetic compositions containing fructans and cationic polymers and this combination imparts soft feel to the hair, leave no residue, and teaches claimed inulin at col. 1, ll. 62-68 and col.2, line 9,  and the amount is 0.01-20 % (col.2, ll. 29-30, and claim 1). All the examples teaches inulin Example 4 teaches water. Patent teaches at col.10, ll. 35-40 that mixtures of silicones can be used and this is mixture of cyclomethicone and dimethiconol and the amount of silicones is 0.0001-20% (col. 13, ll. 26-29). This meets the limitation of claim 1 regarding silicones. Patent at col.14, line 9 teaches non-ionic surfactants and at the same column line 39 teaches amphoteric surfactant.   Patent ‘087 at col.18, ll. 4-7 teaches adding additive which is thickener.
The difference between patent ‘087 and instant application is patent ‘087 does not teach claimed film-forming amino silicone polymer and the species drawn to claimed silicone, amphoteric surfactant , and species drawn to  at least one  polymer and inulin without having cationic polymer.
Patent ‘845 teaches compositions for protecting keratin and teaches under example 2 composition with inulin and without cationic polymer.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of patent ‘087  by having inulin without the cationic polymer taught by patent ‘845 and  adding Polysilicone -29 taught by bulletin and add the thickener which is polyacrylamide taught by US ‘902 and specific silicone, which is dimethicone and dimethiconol and specific amphoteric surfactant taught by US ‘048 and specific non-ionic surfactant taught by US ‘558 since patent ‘087 teaches adding thickener (claimed in the instant application as anionic polymer), silicones, amphoteric surfactant, non-ionic surfactant with the reasonable expectation of success that the modified compositions provide soft feel to the hair and leave no residue on the hair but also provide various benefits taught by bulletin for having film forming amino silicone polymer in the compositions. This is a prima facie case of obviousness.
Response to Arguments
Applicant's arguments filed 2/17/22 have been fully considered but they are not persuasive. 
Applicants argue that patent ‘087 explicitly teaches that the compositions must have inulin and cationic polymers  and patent ‘845 teaches  completely different types of compositions from those of patent ‘087  and examiners statement that compositions of inulin without cationic polymers have the additional advantage of being resistant to aggressive external influences is meritless argument since patent ‘095 in no way suggests  that the property of being resistant to aggressive external influences is any way related to the lack of cationic polymers.
In response to the above argument, patent ‘096 under example 2 exemplifies inulin without cationic polymer and teaches:

    PNG
    media_image5.png
    504
    497
    media_image5.png
    Greyscale

 
	Patent ‘095  under example 2 explicitly teaches compositions with inulin and without cationic polymer is resistant to external influences.
 Therefore, one of ordinary skill in the  hair care art would certainly be motivated to using inulin alone without cationic polymers and combine with polysilicone-29 since Momentive bulletin explicitly teaches that polysilicone -29 provides various advantages like excellent anti-frizz capabilities, superior conditioning properties, helps to repair split-ends and can reduce the drying time of hair and compositions of inulin without cationic polymers have the additional advantage of protection against aggressive external influences.
Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of U. S. Patent 7,928,087 (‘087) and SILSOFT CLX-E  Momentive marketing bulletin (bulletin) and U.S. Patent 5,972,322 (‘322).
Patent ‘087 teaches cosmetic compositions containing fructans and cationic polymers and this combination imparts soft feel to the hair, leave no residue, and teaches claimed inulin at col. 1, ll. 62-68 and col.2, line 9 and the amount is 0.01-20 % (col.2, ll. 29-30). Examples teach water and the water content is more than 20% and meets “ at least 20%”, which means minimum 20% or more than 20%.
The difference between patent ‘087 and instant application is patent ‘087 does not teach  polysilicone -29 and ingredients d-f, which are polyacrylamide, C13-14 isoparaffin and laureth-7 and compositions are free of ethanol.
Bulletin teaches claimed film forming amino silicone polymer which is Polysilicone-29 (claims 1-2) and this also has dipropylene glycol  and this is called SILSOFT CLX-E. The bulletin teaches on page 1:

    PNG
    media_image1.png
    646
    714
    media_image1.png
    Greyscale

Patent ‘322 teaches system for customized hair care products and at col.7, ll. 50-51 teaches a styling thickener and at col.8, ll.32-42 teaches:

    PNG
    media_image6.png
    227
    595
    media_image6.png
    Greyscale


  Example 6 teaches styling thickened compositions, which has ingredients d-f under Sepigel 305 and this does not have ethanol (claim 26).
 Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of patent ‘087 comprising cationic polymer and inulin by adding Polysilicone -29 taught by bulletin and add  ingredients d-f without ethanol taught by patent’322 with the reasonable expectation of success that the modified compositions provide soft feel to the hair and leave no residue on the hair but also provide various benefits taught by bulletin for having film forming amino silicone polymer in the compositions and ingredients provide styling effect on hair. This is a prima facie case of obviousness.
Response to Arguments
Applicant's arguments filed 2/17/22 have been fully considered but they are not persuasive. 
Applicants argue patent ‘087 teaches that polymers with thickening properties (such as inulin combined with acrylic terpolymers with a urethane unit) have disadvantages such as problems of rinsability, problems of stability at acidic pH, difficulties of distribution over keratinous material and inadequate cosmetic properties. Patent ‘087 at col. 1, lines 14-22. Patent ‘087 teaches that use of cationic polymer with fructans overcome these problems. Patent ‘087at col. 1, lines 35-37. Given that patent ‘087 teaches that inulin combinations are prone to problems of rinsability, and contend that there is no reasonable expectation of success in combining ingredients d-f, which are polyacrylamide, C13-14 isoparaffin and laureth-7 with the compositions of patent ‘087.
In response to the above argument, the disadvantages taught by patent are for the combination of  inulin with acrylic terpolymers with urethane unit and not for the combination of  inulin with polyacrylamide, C13-14 isoparaffin and laureth-7.
 One of ordinary skill in the hair care art  would certainly be motivated to modify the composition of patent ‘087 comprising cationic polymer and inulin by adding Polysilicone -29 taught by bulletin and add  ingredients d-f without ethanol taught by patent’322 with the reasonable expectation of success that the modified compositions provide soft feel to the hair and leave no residue on the hair but also provide various benefits taught by bulletin for having Polysilicone -29 in the compositions and ingredients d-f without ethanol taught by patent’322 provide styling effect on hair.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U. S. Patent 7,928,087 (‘087) and  SILSOFT CLX-E  Momentive marketing bulletin (bulletin) and U. S. Patent 7,481,845 (‘845) .
Patent ‘087 teaches cosmetic compositions containing fructans and cationic polymers and this combination imparts soft feel to the hair, leave no residue, and teaches claimed inulin at col. 1, ll. 62-68 and col.2, line 9 and the amount is 0.01-20 % (col.2, ll. 29-30).
The difference between patent ‘087 and instant application is patent ‘087 does not teach  polysilicone -29  and  compositions free of cationic polymers.
Bulletin teaches claimed film forming amino silicone polymer which is Polysilicone-29  and this also has dipropylene glycol  and this is called SILSOFT CLX-E. The bulletin teaches on page 1:

    PNG
    media_image1.png
    646
    714
    media_image1.png
    Greyscale

Patent ‘845 teaches compositions for protecting keratin and teaches under example 2 composition with inulin and without cationic polymer. Patent '845 explicitly teaches that the compositions of example 2, when applied to hair is "resistant to aggressive external influences) see col. 12, Il. 60-61. Patent '845 at col.1, Il. 35-45 teaches " aggressive external influences ".
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of patent ‘087  by having inulin without the cationic polymer taught by patent ‘845 and  adding Polysilicone -29 taught by bulletin with the reasonable expectation of success that the modified compositions provide soft feel to the hair and leave no residue on the hair but also provide various benefits taught by bulletin for having polysiliocne-29 in the compositions  and compositions of inulin without cationic polymers have the additional advantage of protection against aggressive external influences. This is a prima facie case of obviousness.
Response to Arguments
Applicant's arguments filed 2/17/22 have been fully considered but they are not persuasive. 
Applicants argue that patent ‘087 explicitly teaches that the compositions must have inulin and cationic polymers  and patent ‘845 teaches  completely different types of compositions from those of patent ‘087  and examiners statement that compositions of inulin without cationic polymers have the additional advantage of being resistant to aggressive external influences is meritless argument since patent ‘095 in no way suggests  that the property of being resistant to aggressive external influences is any way related to the lack of cationic polymers.
In response to the above argument, patent ‘096 under example 2 exemplifies inulin without cationic polymer and teaches:

    PNG
    media_image5.png
    504
    497
    media_image5.png
    Greyscale

 
	Patent ‘095  under example 2 explicitly teaches compositions with inulin and without cationic polymer is resistant to external influences.
 Therefore, one of ordinary skill in the  hair care art would certainly be motivated to using inulin alone without cationic polymers and combine with polysilicone-29 since Momentive bulletin explicitly teaches that polysilicone -29 provides various advantages like excellent anti-frizz capabilities, superior conditioning properties, helps to repair split-ends and can reduce the drying time of hair and compositions of inulin without cationic polymers have the additional advantage of protection against aggressive external influences.
Rejection with respect to claim 21.
Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of U. S. Patent 7,928,087 (‘087) and SILSOFT CLX-E  Momentive marketing bulletin (bulletin) and U.S. Patent 5,972,322 (‘322) as applied to claims 18 and 26  above, and further in view of US 2016/0279048(‘048) and US 2007/0248558 (‘558) and U. S. Patent 5,827,510 (‘510). 
 Patent ‘087 teaches at col.14, ll. 10-37 adding non-ionic surfactant to the compositions   but not the claimed species under non-ionic surfactant and also teaches adding amphoteric surfactant at col.14, line  39 through col.15, line 16 but not the claimed species under amphoteric aurfactant. Patent ‘087  exemplifies under example 4, adding  isopropyl myristate drawn to fatty compound of claim 19.   
The references above do not teach the limitation of claim19  drawn to “ dimethicone(and) dimethiconol  under “ silicone” ; and “ PEG-40 hydrogenated castor oil “ drawn to “ non-ionic surfactant” and polyol and limitation of claim 21 drawn to sodium cocoamphoacetate (elected species) drawn to amphoteric surfactant.. 
US ‘048 teaches hair care compositions and teaches at ¶ [0051] conditioning agent and teaches at ¶ [0058] suitable pre formed silicone emulsions and these are emulsions of dimethicone/dimethiconol, and teaches at ¶ [0075] amphoteric surfactant and describes sodium cocoamphoacetate and at ¶ [0076] describes the amount which is 0.5-8% (claim 21).
US ‘558 teaches hair styling compositions (claimed hair care) and teaches under abstract and claim 1, water which is 20-60% and under claim 1 claims emulsifier and under claim 10 claims PEG-40 hydrogenated castor oil ( elected species under non-ionic surfactant). 
Patent ‘510 teaches hair growth preparation that has water , oil (claimed fatty compound ) and water-soluble solvent which is polyol (glycerin ) and the amount is 50-90 %. 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of patent ‘087 comprising cationic polymer and inulin in example 2 or 4 or 5 along with silicones and non-ionic surfactant  and amphoteric surfactant and polyol like glycerine and  adding Polysilicone -29 taught by bulletin and add  ingredients d-f without ethanol taught by patent’322 with the reasonable expectation of success that the modified compositions provide soft feel to the hair and leave no residue on the hair but also provide various benefits taught by bulletin for having polysilicone-29 in the compositions and ingredients d-f provide styling effect on hair and polyol like glycerine provide shine, lubricates the hair shaft and  moisturizes and softens the hair  which is beneficial to the consumer. This is a prima facie case of obviousness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619                                                                                                                                                                                            

/DAVID J BLANCHARD/            Supervisory Patent Examiner, Art Unit 1619